Citation Nr: 0808868	
Decision Date: 03/17/08    Archive Date: 04/03/08

DOCKET NO.  05-35 747A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Whether an overpayment of VA educational assistance benefits 
in the amount of $996.90 was properly created.


ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Associate Counsel


INTRODUCTION

The veteran had active military service from February 1981 to 
May 1981 and from October 1982 to January 1995.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2005 determination of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) in Muskogee, Oklahoma, that the veteran had received an 
overpayment of education benefits in the amount of $996.90.  
The veteran subsequently perfected an appeal as to the 
validity of that debt.


FINDINGS OF FACT

1.  The veteran was enrolled in 6 semester credit hours at 
Grantham University from October 6, 2004, to April 11, 2005.

2.  Chapter 30 education benefits were paid to the veteran in 
the amount of $1,924.33, for the period from October 6, 2004, 
to January 31, 2005, at a monthly rate of $502.00.

3.  The veteran was entitled to chapter 30 education benefits 
in the amount of $927.43, for the period from October 6, 
2004, to January 31, 2005, at a monthly rate of $241.94.


CONCLUSION OF LAW

The overpayment of VA educational assistance benefits in the 
amount of $996.90 was properly created.  38 U.S.C.A. §§ 3015, 
3032, 3680(a), 3688(b) (West 2002); 38 C.F.R. §§ 21.4200, 
21.4270(c), 21.4271(g), 21.7136(b), (e), 21.7170 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), is not applicable to cases involving overpayment 
of indebtedness.  See Barger v. Principi, 16 Vet. App. 132, 
138 (2002); Lueras v. Principi, 18 Vet. App. 435 (2004).  
Notwithstanding the fact that the VCAA is not controlling in 
these matters, the Board has reviewed the case for purposes 
of ascertaining that the appellant has had a fair opportunity 
to present arguments and evidence in support of his challenge 
to the validity of the overpayment.  In short, the Board 
concludes from that review that the requirements for the fair 
development of the appeal have been met in this case.

The veteran has challenged the validity of the creation of 
the overpayment of VA educational assistance benefits in the 
amount of $996.90.  The RO found that the overpayment was 
properly created against the veteran.

The basic facts of this case are not in dispute.  The veteran 
requested and was approved for VA educational assistance 
benefits under chapter 30 for enrollment in 6 semester credit 
hours at Grantham University for coursework held for the 
period from October 6, 2004, to January 8, 2005.  Tuition and 
fees reported for this coursework totaled $1,500.  The 
veteran received an extension of time from the university to 
complete his semester requirements, and in January 2005, the 
training period end date was amended from January 8, 2005, to 
May 8, 2005.  The veteran completed his 6 semester hours of 
coursework on April 11, 2005; the training period end date 
was once again amended to reflect this fact.  

The veteran's entitlement to chapter 30 benefits expired on 
January 31, 2005.  See 38 C.F.R. § 21.7050(a) (2007).  
Thereafter, beginning on February 1, 2005, the veteran was 
entitled to receive educational assistance benefits under 
chapter 1606.  The veteran does not assert that he is 
entitled to an extension of his delimiting date; thus, only 
payments for the period from October 6, 2004, to January 31, 
2005, are relevant to the Board's analysis.  Moreover, the 
veteran does not contend that he is entitled to a "kicker" 
payment under chapter 30.  See 38 C.F.R. § 21.7136(d), (f), 
and (g) (2007).  Therefore, basic VA educational assistance 
rates apply.

The rate of payment for VA basic educational assistance under 
chapter 30 is dependent, in part, upon the status of the 
veteran's educational training (e.g., full time, 3/4 time, 1/2 
time, etc.).  See 38 C.F.R. § 21.7136(b) (2007).  In relevant 
part, section 21.4270(c) of Title 38 of the Code of Federal 
Regulations, provides that the training status for collegiate 
undergraduate training coursework equal to 4 through 6 
semester hours or equivalent credit hours should be 
considered "less than 1/2 time more than 1/4 time."  See also 
38 C.F.R. § 21.7170 (2007).  "Equivalent" credit hours are 
calculated when a term is not a standard semester or quarter 
as defined by VA regulation.  38 C.F.R. § 21.4271(g) (2007); 
see also 38 C.F.R. § 42.4200 (2007).  

In the present case, the veteran was granted an extension to 
complete his coursework, thereby creating a nonstandard term.  
The RO calculated the veteran's equivalent credit hours as 
equal to 4.  See October 2005 Statement of the Case.  It is 
not clear from the RO's calculation whether any vacation 
periods of 7 days or more were subtracted from the total 
amount of days from the beginning to the end of the term.  
Regardless, the Board observes that even with consideration 
of any vacation period the veteran's equivalent credit hours 
would fall somewhere between 4 and 6.  This range of 
equivalent credit hours (as well as the veteran's nonadjusted 
semester hours) is entirely encompassed by the "less than 1/2 
time more than 1/4 time" category.  

The monthly rate for a veteran pursuing undergraduate 
coursework at a rate of "less than 1/2 time more than 1/4 time" 
is $502, or the monthly rate of the cost of the course, 
whichever is lesser.  See 38 C.F.R. § 21.736(b) and (e) 
(2007).  In the veteran's case, the monthly rate of the cost 
of his 6 hours of coursework (or 4 equivalent credit hours) 
is $241.94 ($1500 prorated over 6 months and 6 days (October 
6, 2004, to April 11, 2005)).  

For the period from October 6, 2004, to January 31, 2005, the 
veteran was paid benefits at a monthly rate of $502 for 
monies totaling $1,924.33.  However, the correct monthly rate 
is $241.94, for a total payment of $927.43 for the period 
from October 6, 2004, to January 31, 2005.  This creates an 
overpayment in the amount of $996.90.

The Board is sympathetic to the veteran's disagreement with 
the creation of this debt.  However, he was specifically 
informed that the time frame in which he completed his 
courses could affect his benefits.  See Letter to Veteran 
from Grantham University dated November 2, 2004.  The 
veteran's January 2005 request for an extension in completing 
his coursework reduced the monthly rate at which his chapter 
30 benefits were to be paid.  Since benefits had already been 
paid for the period from October 6, 2004, to January 31, 
2005, an overpayment was validly created.  

As a final note, the veteran indicated in his November 2005 
VA Form 9 that he had not yet received his chapter 1606 
benefits, and that his debt should be adjusted by these 
monies owed.  The Board observes that this appeal is only 
concerned with the creation of the debt, which occurred 
during the period from October 6, 2004, to January 31, 2005.  
The issue relating to his chapter 1606 benefits pertains to 
the administration of the veteran's education benefits, and 
should therefore be addressed by the RO.


ORDER

The overpayment of VA educational assistance benefits in the 
amount of $996.90 was properly created and the appeal is 
denied.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


